TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 8, 2013



                                      NO. 03-13-00466-CR


                              Frank Sablan Benavente, Appellant

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment of

conviction: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the trial

court’s judgment of conviction is in all things affirmed; and it appearing that the appellant is

indigent and unable to pay costs, that no adjudication as to costs is made; and that this decision

be certified below for observance.